Citation Nr: 0918305	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right knee injury with 
degenerative changes. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right knee patellar subluxation. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 to July 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.  In a January 2009 rating decision, the RO 
assigned a separate 10 percent rating for right knee patellar 
subluxation.  As such, the issues before the Board are as 
noted on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issues of entitlement to a disability evaluation 
in excess of 10 percent for residuals of a right knee injury 
with degenerative changes and entitlement to an initial 
disability evaluation in excess of 10 percent for right knee 
patellar subluxation can be adjudicated.  Specifically, it is 
determined that an examination is necessary, for the reasons 
discussed below.    

In April 2005, the Veteran filed a claim for an increased 
disability rating, indicating that the pain in his right knee 
had worsened, as well as, decreased in motion.  During the 
appeal period, the Veteran underwent two surgeries on his 
right knee, in November 2005 and in March 2007.  The last VA 
examination was conducted in June 2005, prior to the 
surgeries.  Thus, an examination is necessary to determine 
the current level of severity of the aforementioned 
disabilities.  

On remand, the AMC/RO should ensure that appropriate notice 
has been provided to the Veteran and his representative.  


Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent. 
 Specifically, issue appropriate notice 
on how disability ratings and effective 
dates are determined.  

2.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current level of severity 
of his service-connected right knee 
injury with degenerative changes and 
right knee patellar subluxation.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and/or tests deemed 
to be necessary by the examiner should be 
accomplished.  

The examiner should identify and describe 
the severity of all symptoms, including 
limitation of motion, recurrent 
subluxation or lateral instability, and 
whether there is objective evidence of 
pain on motion.  If so, the examiner 
should identify to what extent the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner should equate 
such functional losses to additional 
degrees of limited motion (beyond that 
shown clinically). 

3.  Thereafter, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, 
considering, in particular, "staged 
ratings," as well as, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




